     Case 2:19-cv-00667-TLN-DMC Document 34 Filed 07/16/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    SIDNEY PETILLO,                                   No. 2:19-cv-00667-TLN-DMC
12                        Plaintiff,
13            v.                                        ORDER
14    D. BAUGHMAN, et al.,
15                        Defendants.
16

17          Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to 42 U.S.C.

18   § 1983. The matter was referred to a United States Magistrate Judge pursuant to Eastern District

19   of California local rules.

20          On June 19, 2020, the Magistrate Judge filed findings and recommendations herein which

21   were served on the parties and which contained notice that the parties may file objections within

22   the time specified therein. No objections to the findings and recommendations have been filed.

23          The Court has reviewed the file and finds the findings and recommendations to be

24   supported by the record and the Magistrate Judge’s analysis.

25   ///

26   ///

27   ///

28   ///
                                                       1
     Case 2:19-cv-00667-TLN-DMC Document 34 Filed 07/16/20 Page 2 of 2

 1          Accordingly, IT IS HEREBY ORDERED that:

 2          1.     The findings and recommendations filed June 19, 2020, are ADOPTED IN FULL;

 3          2.     Defendants Baughman, Clough, and Porter are DISMISSED from this action; and

 4          3.     Plaintiff’s action shall proceed on his remaining Fourth, Eighth, and Fourteenth

 5   Amendment claims against Defendants Jones, Hainey, Mallot, Herrera, Costello, and Villasenora.

 6   DATED: July 15, 2020

 7

 8

 9
                                                              Troy L. Nunley
10                                                            United States District Judge
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
